              Case 2:20-cv-01244-NJK Document 29 Filed 05/13/21 Page 1 of 3




 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada

 3
     MARCELO ILLARMO, MABN 670079
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
     Telephone: (510) 970-4822
 6   Facsimile: (415) 744-0134
 7   E-Mail: Marcelo.Illarmo@ssa.gov
     Attorneys for Defendant
 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA

10
     TAMMY MICHELLE FRANCHIA,                       )
11                                                  )
                                                    )
12          Plaintiff,                              )   Case No.: 2:20-CV-01244-NJK
                                                    )
13                  v.                              )
                                                    )   ORDER GRANTING
14   ANDREW SAUL,                                   )   UNOPPOSED MOTION FOR VOLUNTARY
     Commissioner of Social Security,               )   REMAND PURSUANT TO SENTENCE
15                                                  )
            Defendant.                              )   FOUR OF 42 U.S.C. § 405(g)
16

17

18          Defendant Andrew Saul, Commissioner of Social Security (“Defendant”) respectfully
19 requests that the Court remand this action for further administrative action pursuant to section

20 205(g) of the Social Security Act, as amended, 42 U.S.C. section 405(g), sentence four. The

21 purpose of the remand is to offer Plaintiff a new decision.

22           On remand, the Commissioner will offer Plaintiff an opportunity for a new hearing, conduct

23 any necessary further proceedings, and issue a new decision. Defendant further requests that the
   Clerk of the Court be directed to enter a final judgment in favor of Plaintiff, and against Defendant,
24
   reversing the final decision of the Commissioner.
25
   ///
26
             Case 2:20-cv-01244-NJK Document 29 Filed 05/13/21 Page 2 of 3




 1        Counsel for Defendant conferred with Plaintiff’s counsel, who has no opposition to this

 2 motion, on May 11, 2021.

 3

 4

 5 Dated: May 13, 2021                                 Respectfully submitted

 6                                                     CHRISTOPHER CHIOU
                                                       Acting United States Attorney
 7
                                                       /s/ Marcelo Illarmo
 8                                                     MARCELO ILLARMO
                                                       Special Assistant United States Attorney
 9
      Plaintiff's motion for remand, Docket No. 28, is DENIED as moot.
10
      IT IS SO ORDERED.                                IT IS SO ORDERED:
11
      Dated: May 13, 2021                              _________________________________
12                                                     UNITED STATES MAGISTRATE JUDGE
13                                                _________________________
                                                      DATED:______________________
                                                  United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                   2
 8
